Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit 10.2
2020.LICI.001.B
California Institute of Technology
SECOND AMENDED AND RESTATED LICENSE AGREEMENT
THIS SECOND AMENDED AND RESTATED LICENSE AGREEMENT (“Agreement”), effective May
1, 2000 (the “Effective Date”) with a second restatement date as of May 1, 2004
(the “Second Restatement Date”), between CALIFORNIA INSTITUTE OF TECHNOLOGY,
1200 East California Boulevard, Pasadena, California 91125 (“Caltech”) and
FLUIDIGM CORPORATION, 7100 Shoreline Court, South San Francisco, California
94080 (formerly Mycometrix Corporation) (“Licensee”).
WHEREAS, Caltech has been engaged in basic research in the field of
microfluidics;
WHEREAS, that research led to the United States patents, patent applications and
other inventions listed in Exhibit A, which are owned, solely or jointly, by
Caltech;
WHEREAS, Licensee is desirous of obtaining, and Caltech wishes to grant to
Licensee, an exclusive license (or the maximum rights Caltech can grant) to the
Licensed Patents (as defined in Section 1.5) and Improvements thereof in the
Field (as defined in Sections 1.4 and 1.3, respectively) and an exclusive
license to the Technology (as defined in Section 1.9);
WHEREAS, the Caltech and Licensee have entered into a prior License Agreement
made as of May 1, 2000, and an Amended and Restated License Agreement made as of
June 1, 2002, which the parties now wish to further amend and restate as set
forth herein.
NOW, THEREFORE, the parties agree as follows:


- 1 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 1
DEFINITIONS
1.1 “Affiliate” shall mean, with respect to Licensee, any entity which controls,
is controlled by or is under common control with Licensee. An entity shall be
regarded as in control of another entity for purposes of this definition if it
owns or controls fifty percent (50%) or more of the shares of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority).
“Affiliate” shall mean, with respect to Caltech, any research entity which is
operated or managed as a facility under Caltech.
1.2 “Deductible Expenses” means (i) all trade, cash and quantity credits,
discounts, refunds or government rebates; (ii) amounts for claims, allowances or
credits for returns, retroactive price reductions, or chargebacks; (iii)
packaging, handling fees and prepaid freight, sales taxes, duties and other
governmental charges (including value added tax); and (iv) provisions for
uncollectible accounts determined in accordance with reasonable accounting
practices, consistently applied to all products of the selling party. For the
removal of doubt, Net Sales shall not include sales by Licensee to its
Affiliates for resale, provided that if Licensee sells a Licensed Product to an
Affiliate for resale, Net Sales shall include the amounts invoiced by such
Affiliate to third parties on the resale of such Licensed Product. In the event
that Licensee grants a sublicense hereunder, and receives payments based upon
the Sublicensee’s sales of Licensed Products, Licensee may upon notice to
Caltech modify this definition of “Net Sales” for purposes of calculating
royalties payable to Caltech on such Sublicensee’s sales to be the same as the
definition of “Net Sales” on which such royalties to Licensee are calculated.
1.3 “Field” means [***]


- 2 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






[***]
1.4 “Improvements” shall mean all Caltech rights (whether or not Caltech has
sole or joint rights) in any improvement or invention conceived and reduced to
practice or otherwise developed in or arising from research in the Field as
conducted by Dr. Stephen Quake, researchers of the Quake laboratory, or in
collaboration with members of the Frances Arnold or Axel Scherer laboratories,
whether invented solely by Caltech researchers or jointly with (i) Licensee or
(ii) other researchers without an obligation of assignment to Caltech.
1.5 “Licensed Patents” means the patent applications listed in Exhibit A hereto;
any patents issuing on such patent applications, all divisionals, continuations,
continuations-in-part, patents of addition, substitutions, registrations,
reissues, reexaminations or extensions of any kind with respect to any of the
existing patents and any foreign counterparts of such patent applications and
patents, and Improvements.
1.6 “Licensed Product” means products covered by a Valid Claim of a Licensed
Patent in the country in which such product is sold or products in which the
Technology is utilized.
1.7 “Net Sales” means the total amount invoiced to third parties on sales of
Licensed Products for which royalties are due under Article 4 below, less, to
the extent allocable to such invoiced amounts, Deductible Expenses.
1.8 “Sublicensee” shall mean any non-Affiliate third party to whom Licensee has
granted the right under the Licensed Patents and Technology to manufacture and
sell Licensed Products, with respect to Licensed Products made and sold by such
third party.


- 3 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






1.9 “Technology” means all proprietary information, know-how, procedures,
methods, prototypes, designs, technical data, reports, and data owned by Caltech
that are necessary or useful in the development of products in the Field covered
by any issued patent or pending patent application within the Licensed Patents,
and which relate to such products.
1.10 “Valid Claim” means a claim of an issued and unexpired patent or a claim of
a pending patent application within the Licensed Patents which has not been held
unpatentable, invalid or unenforceable by a court or other government agency of
competent jurisdiction and has not been admitted to be invalid or unenforceable
through reissue, re-examination, disclaimer or otherwise; provided, however,
that if the holding of such court or agency is later reversed by a court or
agency with overriding authority, the claim shall be reinstated as a Valid Claim
with respect to Net Sales made after the date of such reversal. Notwithstanding
the foregoing provisions of this Section 1.10, if a claim of a pending patent
application within the Licensed Patents has not issued as a claim of an issued
patent within the Licensed Patents, within five (5) years after the filing date
from which such claim takes priority, such pending claim shall not be a Valid
Claim for purposes of this Agreement.
ARTICLE 2
PATENT LICENSE GRANT
2.1 Caltech hereby grants to Licensee an exclusive, royalty-bearing, worldwide
license, with the right to grant and authorize sublicenses, under the Licensed
Patents and Technology to make, have made, use, import, offer for sale and sell
Licensed Products, practice any method or procedure and otherwise exploit the
Licensed Patents and Technology.
2.2 These licenses are subject to: (a) the reservation of Caltech’s right to
make, have made, and use Licensed Products for noncommercial educational and
research purposes, but not for sale or other distribution to third parties; and
(b) the rights of the U.S. Government under Title 35, United States Code,
Section 200 et seq., including but not limited to the grant to the U.S.
government of a nonexclusive, nontransferrable, irrevocable, paid-up license to
practice or have practiced any invention conceived or first actually reduced to
practice in the performance of work for or on behalf of the U.S. Government
throughout the world. These licenses are not


- 4 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






transferable by Licensee except as provided in Section 16.4, but Licensee shall
have the right to grant non-exclusive or exclusive sublicenses hereunder,
provided that:
(a) License shall include all its sublicensing income in Licensee’s reports to
Caltech, as provided in Section 9.2, and Licensee shall pay royalties thereon to
Caltech pursuant to Section 4.2 and 4.4;
(b) Licensee shall furnish Caltech within thirty (30) days of the execution
thereof, a true and complete copy of each sublicense and any changes or
additions thereto;
(c) License may grant sublicenses of no greater scope than the license granted
under Section 2.1; and
Each sublicense granted by Licensee shall include provisions similar in all
material respects to those of Articles 6, 12, 15, 16 and Section 2.2.
ARTICLE 3
IMPROVEMENTS
3.1 The parties acknowledge that Exhibit A includes all Improvements disclosed
by Caltech to Licensee between May 1, 2000 and the Second Restatement Date, and
elected by Licensee as of the Second Restatement Date. Caltech shall notify
Licensee in writing of Improvements made after the Second Restatement Date and
during the term of the Agreement. Upon receipt of an invention disclosure
constituting an Improvement, Licensee can elect to add such Improvement and any
related patent filings to Exhibit A hereof to be within the Licensed Patents.
Thereafter, Licensee shall be responsible for patent prosecution and costs
associated with such elected Improvement in accordance with Article 11 herein,
as well as to issue additional stock pursuant to Section 5.3. No less than at
each anniversary of the Second Restatement Date, Exhibit A shall be updated by
the parties to reflect the inclusion of all Improvements so elected, as well as
updates on all Licensed Patents.


- 5 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 4
ROYALTIES
4.1 With respect to Licensed Products manufactured or sold by Licensee in a
country in which such manufacture or sale is covered by a Valid Claim of a
Licensed Patent, Licensee agrees to pay Caltech [***] of Net Sales of such
Licensed Products wherein the Licensed Products are instruments or apparatus
directly used for the reading and/or analysis of data from other Licensed
Products, including microfluidic chips that are Licensed Products, and [***] of
Net Sales of Licensed Products by Licensee for all such other Licensed Products,
including microfluidic chips that are Licensed Products, Royalties due under
this Section 4.1 shall be payable on a country-by-country and Licensed
Product-by-Licensed Product basis until the expiration of the last-to-expire
issued Valid Claim covering such Licensed Product in such country.
4.2 With respect to Licensed Products manufactured or sold by Sublicensees in a
country in which such manufacture or sale is covered by a Valid Claim of a
Licensed Patent, Licensee agrees to pay Caltech [***] of the revenues received
by Licensee from Sublicensees’ Net Sales of such Licensed Products wherein the
Licensed Products are instruments or apparatus directly used for the reading
and/or analysis of data from other Licensed Products, including microfluidic
chips that are Licensed Products, and [***] of the revenues received by Licensee
from Sublicensees’ Net Sales of Licensed Products for all such other Licensed
Products, including microfluidic chips that are Licensed Products. Royalties due
under this Section 4.2 shall be payable on a country-by-country and Licensed
Product-by-Licensed Product basis until the expiration of the last-to-expire
issued Valid Claim covering such Licensed Product in such country.
4.3 With respect to Licensed Products manufactured or sold by Licensee in a
country in which such manufacture or sale is not covered by Valid Claim of a
Licensed Patent but the Technology is utilized, Licensee agrees to pay Caltech
[***] of Net Sales of such Licensed Products by Licensee, wherein the Licensed
Products are instruments or


- 6 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






apparatus directly used for the reading and/or analysis of data from other
Licensed Products, including microfluidic chips that are Licensed Products, and
[***] of Net Sales of Licensed Products by Licensee for all such other Licensed
Products, including microfluidic chips that are Licensed Products. Royalties due
under this Section 4.3 shall be payable on a country-by-country and Licensed
Product-by-Licensed Product basis for a period of [***] years from the Effective
Date or the issuance of a U.S. patent that covers the Licensed Product,
whichever first occurs.
4.4 With respect to Licensed Products manufactured or sold by Sublicensees in a
country in which such manufacture or sale is not covered by a Valid Claim of a
Licensed Patent but the Technology is utilized, Licensee agrees to pay Caltech
[***] of the revenues received by Licensee from Sublicensees’ Net Sales of such
Licensed Products wherein the Licensed Products are instruments or apparatus
directly used for the reading and/or analysis of data from other Licensed
Products, including microfluidic chips that are Licensed Products, and [***] of
the revenues received by Licensee from Sublicensees’ Net Sales of Licensed
Products for all such other Licensed Products, including microfluidic chips that
are Licensed Products. Royalties due under this Section 4.4 shall be payable on
a country-by-country and Licensed Product-by-Licensed Product basis for a period
of [***] years from the Effective Date or the issuance of a U.S. patent that
covers the Licensed Product, whichever first occurs.
4.5 Notwithstanding the above, it is understood and agreed that Caltech shall
not be entitled to any share of amounts received by Licensee for equity, debt,
pilot studies, to support research or development activities to be undertaken by
Licensee, research and development or other performance based milestones, the
achievement by Licensee or Sublicensee of specified milestones or benchmarks
relating to the development of Licensed Products, the license or sublicense of
any intellectual property other than the Licensed Patents, reimbursement for
patent or other expenses, or with respect to products other than Licensed
Products.
4.6 In the event that a Licensed Product is sold in combination with one or more
other products or other items that are not Licensed Products, Net Sales for such
combination products will be reasonably calculated on a country-by-country and
Licensed Product-by-Licensed


- 7 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Product basis by Licensee by multiplying the Net Sales of that combination by a
fraction equal to the relative value of the combination attributable to the
Licensed Product, in relation to the relative value of the combination, as
reasonably determined by Licensee in good faith. In addition, in the event that
a Licensed Product is not sold in combination with one or more other products or
other items that are not Licensed Products, but instead comprises multiple
components, some of which would constitute a Licensed Product if sold separately
(each, a “Licensed Component”), and the others would not constitute a Licensed
Product if sold separately, then Net Sales for such Licensed Product will be
calculated by multiplying the Net Sales of such Licensed Product by the fraction
A/B, where A is the gross selling price of the Licensed Component sold
separately and B is the gross selling price of such Licensed Product. If no such
separate sales are made by Licensee, its Affiliate or Sublicensee, Net Sales for
such Licensed Product shall be calculated by multiplying Net Sales of such
Licensed Product by the fraction C/(C+D), where C is the fully allocated cost of
the Licensed Component and D is the fully allocated cost of the other
components.
4.7 Commencing on January 1, 2004, and continuing for each anniversary thereof
during the term of this Agreement, if Licensee has not paid, during the
preceding calendar year, a minimum of [***] in royalties under Sections 4.1,
4.2, 4.3, and 4.4, Licensee agrees to pay, on or before March 1 of that calendar
year, an additional royalty for the prior calendar year equal to the difference
between [***] and any lower amount paid under Sections 4.1, 4.2, 4.3, and 4.4
for the prior calendar year.
4.8 In the event Licensee or Sublicensee becomes obligated to pay amounts to a
third party with respect to a Licensed Product for patent rights of a third
party, Licensee may deduct [***] of the amounts owing to such third party (prior
to reductions) from the amount owing to Caltech for such Licensed Product;
provided, however, the amounts otherwise due to Caltech shall not be so reduced
by more than [***].
4.9 For the purpose of determining royalties payable under this Agreement, any
royalties or other revenues Licensee receives from Sublicensees in currencies
other than U.S. dollars and any Net Sales denominated in currencies other than
U.S. dollars shall be converted


- 8 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






into U.S. dollars according to Licensee’s reasonable standard internal
conversion procedures, including Licensee’s standard internal rates and
conversion schedule.
4.10 No more than one royalty payment shall be due with respect to a sale of a
particular Licensed Product. No multiple royalties shall be payable because any
Licensed Product, or its manufacture, sale or use is covered by more than one
Valid Claim in a given country. No royalty shall be payable under this Article 4
with respect to Licensed Products distributed for use in research and/or
development or as promotional samples or otherwise distributed without charge to
third parties.
4.11 Any sublicenses granted by Licensee, including, without limitation, any
nonexclusive sublicenses, shall remain in effect in the event this license
terminates pursuant to Article 12; provided, the financial obligations of each
Sublicensee to Caltech shall be limited to the amounts Licensee shall be
obligated to pay Caltech for the activities of such Sublicensee pursuant to this
Agreement.
4.12 Royalties due under this Article 4 shall be payable on a country-by-country
and Licensed Product-by-Licensed Product basis until the expiration of the
last-to-expire issued Valid Claim covering such Licensed Product in such
country, if the manufacture or sale of such Licensed Product was at the time of
the first commercial sale in such country covered by a Valid Claim. Otherwise,
royalties due under this Article 4 shall be payable on a country-by-country and
Licensed Product-by-Licensed Product basis until [***] whichever first occurs.
4.13 Notwithstanding the provisions of this Article 4, no royalty shall be
payable to Caltech with respect to any sales of Licensed Products to the U.S.
Government on sales made solely to permit the U.S. Government to practice or
have practiced or have practiced or sue on its behalf any invention or process
covered by the Licensed Patents.
ARTICLE 5
LICENSEE EQUITY INTEREST
5.1 In accordance with the License Agreement of May 1, 2000, Licensee issued to
Caltech, in consideration of Licensee’s receipt of the intangible property
rights granted under


- 9 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






that License Agreement (which rights are carried forward herein), [***] shares
of common stock of Licensee, pursuant to the terms of a reasonable and customary
stock issuance agreement. Further, it is acknowledged that, as partial
consideration for entering into the first Amended and Restated License Agreement
of June 1, 2002, with the reformation of the initial License Agreement of May 1,
2000 and the associated restatements and amendments (including, but not limited
to, an updated Exhibit A), Licensee issued to Caltech [***] shares of common
stock of Licensee.
5.2 Caltech agrees that, in the event of any underwritten or public offering of
securities of Licensee or a Affiliate, Caltech shall comply with and agree to
any reasonable restriction on the transfer of equity interest, or any part
thereof, imposed by an underwriter, and shall perform all acts and sign all
necessary documents required with respect thereto.
5.3 If Licensee wishes at its sole discretion to license hereunder any
Improvements disclosed by Caltech to Licensee during a twelve (12) month period
beginning with June 1, 2003, and for each anniversary thereafter (each twelve
month period will be referred to as an “Improvement Period”), Licensee shall
notify Caltech in writing accordingly within thirty (30) days after the end of
each Improvement Period. For the first two (2) Improvement Periods, Licensee
agrees to issue to Caltech, in consideration of Licensee’s election to receive
additional intangible property rights to all Improvements disclosed to Licensee
during an Improvement Period, [***] shares of common stock of Licensee, pursuant
to the terms of a reasonable and customary stock issuance agreement. Thereafter,
Licensee is hereby granted an option by Caltech that Licensee can exercise
during the final year of the first two (2) Improvement Period on an annual basis
on the same terms and conditions. The consideration of this option was partially
paid by the [***] shares granted by Licensee to Caltech as referenced in Section
5.1 of this Agreement. Further, it is acknowledged that pursuant to the initial
License Agreement of May 1, 2000 and the first Amended and Restated License
Agreement of June 1, 2002, Licensee elected to receive additional intangible
property rights to Improvements disclosed to Licensee by Caltech during May 1,
2000 through May 31, 2003, in consideration of the issuance to Caltech by
Licensee of [***] shares of common stock of Licensee (which represents the [***]
share grant under Section 5.1 above and [***] shares pursuant to the parties’


- 10 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Letter Agreement dated June 19, 2003, paragraph #3), receipt of which shares
Caltech hereby acknowledges.
ARTICLE 6
DUE DILIGENCE
6.1 Licensee agrees to use commercially reasonable efforts to introduce
commercial Licensed Product(s) as soon as practical, consistent with sound and
reasonable business practices and judgments. Licensee shall be deemed to have
satisfied its obligations under this Section if Licensee has an ongoing and
active research program or marketing program, as appropriate, directed toward
production and use of one or more Licensed Products. Any efforts of Licensee’s
Sublicensees shall be considered efforts of Licensee for the sole purpose of
determining Licensee’s compliance with its obligation under this Section.
6.2 After the first year from the Effective Date, Caltech shall have the right,
no more often than once each year, to require Licensee to report to Caltech in
writing on its progress in introducing commercial Licensed Product(s) in the
United States.
6.3 If Licensee is not fulfilling its obligations under Section 6.1 with respect
to the Field and Caltech so notifies Licensee in writing, Caltech and Licensee
shall negotiate in good faith any additional efforts to be taken by Licensee. If
the parties do not reach agreement within ninety (90) days, the parties shall
submit the issue to arbitration as provided in Article 14 to determine whether
any additional efforts shall be required of Licensee. If subsequent to the
conclusion of such arbitration proceedings Licensee then fails to make any
required efforts, and does not remedy that failure within sixty (60) days after
further written notice to Licensee, Caltech may convert the license granted in
Section 2.1 to a nonexclusive license in any part of the Field in which Licensee
is not fulfilling its obligations under Section 6.1, and the royalties payable
under this Agreement shall be reduced by [***] for Licensed Products in the
Field sold under such a nonexclusive license.


- 11 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 7
INFRINGEMENT BY THIRD PARTY
7.1 Both Caltech and Licensee agree to notify the other in writing should either
party become aware of infringement of the Licensed Patents. Licensee, upon
notice to Caltech, shall have the sole right to initiate an action against the
infringer at Licensee’s expense, either in Licensee’s name or in Caltech’s name
if so required by law, Licensee shall have sole control of the action.
7.2 If Licensee, its Affiliate or Sublicensee, distributor or other customer is
sued by a third party charging infringement of patent rights that dominate a
claim of the Licensed Patents or that cover the development, manufacture, use,
distribution or sale of a Licensed Product, Licensee will promptly notify
Caltech. As between the parties to this Agreement, Licensee shall have sole
control of the defense in any such action(s).
7.3 If a declaratory judgment action alleging invalidity unenforceability or
noninfringement of any of the Licensed Patents is brought against Licensee
and/or Caltech, Licensee may elect to have sole control of the action, and if
Licensee so elects it shall bear all the costs of the action. Licensee also may
elect to undertake and have sole control of the defense of any interference,
opposition or similar action with respect to the Licensed Patents providing it
bears all the costs of such action.
7.4 In the event Licensee institutes a legal action pursuant to Section 7.1,
within thirty (30) days after receipt of notice of Licensee’s intent to
institute such legal action, Caltech shall have the right to jointly prosecute
such action and to fund up to one-half ( 1/2) the costs of such action. Caltech
shall fully cooperate with and supply all assistance reasonably requested by
Licensee, including by using commercially reasonable efforts to have its
employees testify when requested and to make available relevant records, papers,
information, samples, specimens, and the like. Licensee shall bear the
reasonable expenses incurred by Caltech in providing such assistance and
cooperation as is requested pursuant to this Section 7.4. Licensee shall keep
Caltech reasonably informed of the progress of the legal action, and Caltech
shall be entitled to be represented by counsel in connection with such legal
action at its own expense. Licensee’s


- 12 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






reasonable and customary expenses for such action (including attorneys’ fees and
expert fees) shall be fully creditable against royalties owed to Caltech
hereunder, provided that in no one year shall such expenses to be credited
against more than [***] of royalty payments to Caltech. Any remaining expenses
may be carried over and credited against royalties owed in future years.
7.5 Licensee shall have the light to settle any claims, but only upon terms and
conditions that are reasonably acceptable to Caltech. Should Licensee elect to
abandon such an action other than pursuant to a settlement with the alleged
infringer that is reasonably acceptable to Caltech, Licensee shall give timely
notice to Caltech who, if it so desires, may continue the action; provided,
however, that the sharing of expenses and any recovery in such suit shall be as
agreed upon between the parties.
7.6 Any amounts paid to Licensee by third parties as the result of an action
pursuant to this Article 7 (such as in satisfaction of a judgment or pursuant to
a settlement) shall first be applied to reimbursement of the unreimbursed
expenses (including attorneys’ fees and expert fees) incurred by Licensee and
then to the payment to Caltech of any royalties against which were credited
expenses of the action in accordance with Section 7.4. Any remainder shall be
divided between the parties as follows:
(a) To the extent the amount recovered reflects lost profits, Licensee shall
retain the remainder, less the amount of any royalties that would have been due
Caltech on sales of Licensed Product lost by Licensee as a result of the
infringement had Licensee made such sales, provided that (i) Licensee shall in
any event retain at least [***] of the remainder; and (ii) Caltech shall receive
an amount equal to the royalties it would have received if such sales had been
made by Licensee, provided such amount shall in no event exceed [***] of the
remainder; or
(b) To the extent the amount recovered does not reflect lost profits, such
amount shall be shared by Caltech and Licensee pro rata according to the
respective percentages of costs borne by each in such action; provided, however,
that in no event shall Caltech receive less than twenty-five percent (25%) of
such amount.


- 13 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 8
BENEFITS OF LITIGATION,
EXPIRATION OR ABANDONMENT
8.1 In a case where one or more patents or particular claims thereof within the
Licensed Patents expire, or are abandoned, or are declared invalid or
unenforceable or otherwise construed by a court of last resort or by a lower
court from whose decree no appeal is taken, or certiorari is not granted within
the period allowed therefor, then the effect thereof hereunder shall be:
(a) that such patents or particular claims shall, as of the date of expiration
or abandonment or final decision as the case may be, cease to be included within
the Licensed Patents for the purpose of this Agreement;
(b) that such construction so placed upon the Licensed Patents by the court
shall be followed from and after the date of entry of the decision, and
royalties shall thereafter be payable by Licensee only in accordance with such
construction; and
(c) In the event that Licensee challenges the validity of Licensed Patents,
Licensee may not cease paying royalties as of the date validity of the claims in
issue are challenged, but rather may cease paying royalties as to those claims
only after a final adjudication of invalidity of those claims.
8.2 In the event that any of the contingencies provided for in Section 8.1
occurs, Caltech agrees to renegotiate in good faith with Licensee a reasonable
royalty rate under the remaining Licensed Patents which are unexpired and in
effect and under which Licensee desires to retain a License.
ARTICLE 9
RECORDS, REPORTS AND PAYMENTS
9.1 Licensee shall keep records and books of account in respect of all Licensed
Products made and sold by Licensee or its Affiliates under this Agreement and of
royalties or other revenues Licensee receives from Sublicensees other than
Licensee’s Affiliates for the sale


- 14 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






of Licensed Products. Caltech shall have the right at its own cost, during
Licensee’s business hours, no more often than annually, to have an independent
certified public accounting firm of nationally recognized standing to examine
such records and books. Licensee shall keep the same for at least three (3)
years after it pays Caltech the royalties due for such Licensed Products and
require Licensee’s Affiliates to do the same. The accounting firm shall disclose
to Caltech only whether or not the reports are correct and the amount of any
discrepancies. Caltech shall, and shall cause its accounting firm to, not
disclose to any third party any confidential information learned through an
examination of such records and books.
9.2 Following the first commercial sale of a Licensed Product, on or before the
last day of each February, May, August and November for so long as royalties are
payable under this Agreement, Licensee shall render to Caltech a report in
writing, setting forth Net Sales and the number of units of Licensed Products
sold during the preceding calendar quarter by Licensee and its Affiliates, and
the royalties or other revenues received by Licensee from Net Sales of Licensed
Products made by Licensee’s Sublicensees other than Affiliates during the
preceding calendar quarter. Each such report shall also set forth an explanation
of the calculation of the royalties payable hereunder and be accompanied by
payment of the royalties shown by said report to be due Caltech. Notwithstanding
foregoing, if (i) Caltech materially breaches this Agreement, (ii) Licensee
gives Caltech written notice of the breach, and (iii) Caltech has not cured the
breach by the time a payment is due under this Section, then Licensee may make
the required payment into an interest bearing escrow account to be released when
the breach is cured, less any damages that may be payable to License by virtue
or Caltech’s breach. Royalty reports which are not challenged by Caltech or
amended by Licensee within thirty-six (36) months after receipt by Caltech shall
be conclusively presumed correct and not subject to challenge, audit, or
amendment.
ARTICLE 10
CONFIDENTIALITY
10.1 Except as provided herein, each party shall maintain in confidence, and
shall not use for any purpose or disclose to any third party, information
disclosed by the other party in writing and marked “Confidential” or that is
disclosed orally and confirmed in writing as


- 15 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






confidential within forty-five (45) days following such disclosure
(collectively, “Confidential Information”). Confidential Information shall not
include any information that is; (i) already known to the receiving party at the
time of disclosure hereunder, (ii) now or hereafter becomes publicly known other
than through acts or omissions of the receiving party, (iii) disclosed to the
receiving party by a third party under no obligation of confidentiality to the
disclosing party, (iv) disclosed as required by securities or other applicable
laws or pursuant to legal requirement, or (v) disclosed to actual or prospective
investors or corporate partners, or to a party’s accountants, attorneys, and
other professional advisors. All reports provided to Caltech by Licensee
pursuant to this Agreement shall be treated as confidential information of
Licensee, pursuant to this Section 10.1. The terms of this Agreement shall be
treated as confidential information of Licensee, pursuant to this Section 10.1.
10.2 Notwithstanding the provisions of Section 10.1 above, Licensee may use or
disclose confidential information comprising the Licensed Patents and Technology
to the extent necessary to exercise its rights hereunder (including
commercialization and/or sublicensing of the Licensed Patents and Technology) or
fulfill its obligations and/or duties hereunder and in filing for, prosecuting
or maintaining any proprietary rights, prosecuting or defending litigation,
complying with applicable governmental regulations and/or submitting information
to tax or other governmental authorities.
ARTICLE 11
PATENT PROSECUTION AND PATENT COSTS
11.1 Licensee shall have the right to apply for, prosecute and maintain during
the term of this Agreement, the Licensed Patents. Caltech shall provide Licensee
with timely disclosures regarding Improvements and potential Improvements. The
application filings, prosecution, maintenance and payment of all fees and
expenses, including legal fees, relating to such Licensed Patents shall be the
responsibility of Licensee, provided that Licensee shall pay for all reasonable
fees and expenses, including reasonable legal fees, incurred in such application
filings, prosecution and maintenance. Caltech shall provide Licensee with all
information necessary or useful for the filing and prosecution of such Licensed
Patents and shall cooperate fully with Licensee so that Licensee may establish
and maintain such rights. Patent attorneys


- 16 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






chosen by Licensee shall handle all patent filings and prosecutions, on behalf
of Caltech, provided, however, Caltech shall be entitled to review and comment
upon and approve all actions undertaken in the prosecution of all patents and
applications. Caltech shall provide any comments or approvals hereunder
promptly.
11.2 In the event Licensee declines to apply for, prosecute or maintain any
Licensed Patents, Caltech shall have the right to pursue the same at Caltech’s
expense and Licensee shall have no rights under Caltech’s interest therein. If
Licensee decides not to apply for, prosecute or maintain any Licensed Patents,
Licensee shall give sufficient and timely notice to Caltech so as to permit
Caltech to apply for, prosecute and maintain such Licensed Patents. In such
event, Licensee shall provide Caltech with all information necessary or useful
for the filing and prosecution of such Licensed Patents and shall cooperate
fully with Caltech so that Caltech may establish and maintain such rights.
11.3 Licensee shall reimburse Caltech for all reasonable out-of-pocket expenses
incurred by Caltech for the filing for, prosecution and maintenance of the
Licensed Patents Rights. Such expenses shall be reimbursed following receipt by
Licensee from Caltech of (i) an invoice covering such fees (including copies of
invoices for legal fees describing the legal services performed in reasonable
detail) and (ii) reasonably satisfactory evidence that such fees were paid.
Initially, payments shall be made in six (6) equal quarterly installments due
within ten days after the end of the first six (6) full calendar quarters,
effective twenty-four (24) months from the Effective Date of this Agreement.
Subsequent payments under this Section 11.3 shall be made to Caltech within
sixty (60) days following receipt by Licensee from Caltech of (i) an invoice
covering such fees (including copies of invoices for legal fees describing the
legal services performed in reasonable detail) and (ii) reasonably satisfactory
evidence that such fees were paid. If Licensee elects to no longer pay the
expenses of a patent or patent application within the Licensed Patents in any
country, Licensee shall notify Caltech not less than thirty (30) days prior to
such action. In the event that Licensee elects not to pay such expenses the
license granted to Licensee hereunder shall terminate. [***] of patent expenses
paid by Licensee in conjunction with foreign patent costs shall be creditable
against earned royalties due Caltech in the respective territory covered by the
patent or patents that are foreign filed.


- 17 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 12
TERMINATION
12.1 The term of this Agreement shall commence upon the Effective Date and shall
terminate on a country-by-country and Licensed Product by Licensed Product basis
upon the expiration of the last to expire Licensed Patent in such country.
Caltech shall have the right to terminate this Agreement, subsequent to and
subject to the outcome of arbitration proceedings pursuant to Article 14, prior
to the date it would otherwise expire pursuant to this Section 12.1 if Licensee
fails to make any payment due hereunder and Licensee continues to fail to make
the payment, either to Caltech directly or by placing any disputed amount into
an interest bearing escrow account to be released when the dispute is resolved,
for a period of sixty (60) days after receiving written notice from Caltech
specifying Licensee’s failure. If this Agreement expires pursuant to the first
sentence of this Section 12.1, Licensee shall retain a nonexclusive, perpetual,
royalty-free, worldwide license, with the right to sublicense, under the
Licensed Patents and Technology, to research, develop, make, use, sell, offer
for sale and import Licensed Products.
12.2 If either party materially breaches this Agreement, the other party may
elect to give the bleaching party written notice describing the alleged breach.
If the breaching party has not cured such breach within sixty (60) days after
receipt of such notice, the notifying party will be entitled, in addition to any
other rights it may have under this Agreement, to terminate this Agreement
effective immediately; provided, however, that if either party receives
notification from the other of a material breach and if the party alleged to be
in default notifies the other party in writing within thirty (30) days of
receipt of such default notice that it disputes the asserted default, the matter
will be submitted to arbitration as provided in Article 14 of this Agreement. In
such event, the nonbreaching party shall not have the right to terminate this
Agreement until it has been determined in such arbitration proceeding that the
other party materially breached this Agreement, and the breaching party fails to
cure such breach within ninety (90) days after the conclusion of such
arbitration proceeding.
12.3 Licensee shall have the right to terminate this Agreement either in its
entirety or as to any jurisdiction or any part of the Licensed Patents or
Technology upon thirty (30) days


- 18 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






written notice. If Licensee does so, it shall submit all required reports and
make all required payments in accordance with Section 9.2
12.4 In the event of any termination or expiration of the term of this
Agreement, Licensee shall have the right to use or sell Licensed Products on
hand on the date of such termination or expiration and to complete Licensed
Products in the process of manufacture at the time of such termination or
expiration and use or sell the same, provided that Licensee shall submit the
applicable royalty report described in Section 9.2, along with the royalty
payments required above in accordance with Section 4.1 for sale of such Licensed
Products, provided that the Licensed Products are still covered by a Valid Claim
following such termination or expiration.
12.5 Termination of this Agreement for any reason shall not release any party
hereto from any liability which, at the time of such termination, has already
accrued to the other party or which is attributable to a period prior to such
termination, nor preclude either party from pursuing any rights and remedies it
may have hereunder or at law or in equity which accrued or are based upon any
event occurring prior to such termination.
12.6 Section 5.2 and Articles 10, 12, 14, and 16 of this Agreement shall survive
termination of this Agreement for any reason.
12.7 If Licensee is acquired by or merges into a third party (i.e., Licensee is
not a surviving company in the merger), then Caltech may terminate its
obligations to disclose and grant licenses to Improvements by providing notice
to Licensee of that termination. The remainder of the Agreement and the licenses
granted hereunder (including prior licenses granted to Improvements) continues.
ARTICLE 13
WARRANTIES AND NEGATION OF
WARRANTIES, IMPLIED LICENSES AND AGENCY
13.1 Caltech represents and warrants that (i) it owns all right, title and
interest in and to the Licensed Patents and Technology, (ii) it has the right to
enter into this Agreement, (iii) it has not granted and will not grant during
the term of this Agreement rights in or to any Licensed


- 19 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Patents or Technology that are inconsistent with the rights granted to Licensee
herein, (iv) to Caltech’s knowledge, there are no claims of third parties that
would call into question the rights of Caltech to grant to Licensee the rights
contemplated hereunder; (v) to Caltech’s knowledge, practice of the Licensed
Patents will not infringe intellectual property rights of third parties; (vi)
except for the Licensed Patents, as of the effective date of the Agreement, to
Caltech’s belief and knowledge, Caltech does not own or control any patents or
patent applications that would dominate any practice of the Licensed Patents or
Technology, and (vii) there are no threatened or pending actions, suits,
investigations, claims, or proceedings in any way relating to the Licensed
Patents or Technology.
13.2 Nothing in this Agreement shall be construed as:
(a) a representation or warranty of Caltech as to the validity or scope of
Licensed Patents or any claim thereof; or
(b) an obligation to bring or prosecute actions or suits against third parties
for infringement.
(c) conferring by implication, estoppel or otherwise, any license or rights
under any existing patents of Caltech other than Licensed Patents, regardless of
whether such other patents are dominant or subordinate to Licensed Patents.
Notwithstanding the foregoing, and to the extent legally permissible, Caltech
hereby grants Licensee a right of first refusal as to such dominant or
subordinate patents, providing that a Caltech faculty member does not wish to
personally commercialize the technology embodied in such patents.
13.3 CALTECH MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND ASSUMES NO RESPONSIBILITIES WHATEVER WITH
RESPECT TO THE USE, SALE, OR OTHER DISPOSITION BY LICENSEE OF LICENSED
PRODUCT(S).
13.4 Caltech shall indemnify, defend and hold harmless Licensee from and against
any and all losses, damages, costs and expenses (including attorneys’ fees)
arising out of a material breach by Caltech of its representations and
warranties (“Claims”), provided that (i) Caltech is notified promptly of any
Claims, (ii) Licensee has the sole right to control and defend or settle


- 20 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






any litigation within the scope of this indemnity, and (iii) all indemnified
parties cooperate to the extent necessary in the defense of any Claims.
ARTICLE 14
ARBITRATION
14.1 Any dispute under this Agreement which is not settled by mutual consent
shall be finally settled by binding arbitration, conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association by one
(1) independent, neutral arbitrator appointed in accordance with said rules. The
arbitration shall be held in San Francisco, California. The arbitrators shall
determine what discovery shall be permitted, consistent with the goal of
limiting the cost and time that the parties must expend for discovery; provided
the arbitrators shall permit such discovery as they deem necessary to permit an
equitable resolution of the dispute. Any written evidence originally in a
language other than English shall be submitted in English translation
accompanied by the original or a true copy thereof. Except as otherwise
expressly provided in this Agreement, the costs of the arbitration, including
administrative and arbitrator(s)’ fees, shall be shared equally by the parties
and each party shall bear its own costs and attorneys’ and witness’ fees
incurred in connection with the arbitration. A disputed performance or suspended
performances pending the resolution of the arbitration must be completed within
a reasonable time period following the final decision of the arbitrator(s). Any
arbitration subject to this Article shall be completed within one (1) year from
the filing of notice of a request for such arbitration. The arbitration
proceedings and the decision shall not be made public without the joint consent
of the parties and each party shall maintain the confidentiality of such
proceedings and decision unless otherwise permitted by the other party. Any
decision which requires a monetary payment shall require such payment to be
payable in United States dollars, free of any tax or other deduction. The
parties agree that the decision shall be the sole, exclusive and binding remedy
between them regarding any and all disputes, controversies, claims and
counterclaims presented to the arbitrators. Any award may be entered in a court
of competent jurisdiction for a judicial recognition of the decision and an
order of enforcement.


- 21 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






ARTICLE 15
PRODUCT LIABILITY
15.1 Licensee agrees that Caltech shall have no liability to Licensee or to any
purchasers or users of Licensed Products made or sold by Licensee for any
claims, demands, losses, costs, or damages suffered by Licensee, or purchasers
or users of such Licensed Products, or any other party, which may result from
personal injury, death, or property damage related to the manufacture, use, or
sale of such Licensed Products (“Product Claims”). Licensee agrees to defend,
indemnify, and hold harmless Caltech, its trustees, officers, agents, and
employees from any such Product Claims, provided that (i) Licensee is notified
promptly of any Product Claims, (ii) Licensee has the sole right to control and
defend or settle any litigation within the scope of this indemnity, (iii) all
indemnified parties cooperate in the defense of any Product Claims, and (iv) the
Product Claims do not involve or relate to a material breach by Caltech of its
representations and warranties.
15.2 At such time as Licensee begins to sell or distribute Licensed Products
(other than for the purpose of obtaining regulatory approvals), Licensee shall
at its sole expense, procure and maintain policies of comprehensive general
liability insurance in amounts not less than [***] in annual aggregate and
naming those indemnified under Section 15.1 as additional insureds. Such
comprehensive general liability insurance shall provide (i) product liability
coverage and (ii) broad form contractual liability coverage for Licensee’s
indemnification under Section 15.1. In the event the aforesaid product liability
coverage does not provide for occurrence liability, Licensee shall maintain such
comprehensive general liability insurance for a reasonable period of not less
than five (5) years after it has ceased commercial distribution or use of any
Licensed Product.
15.3 Licensee shall provide Caltech with written evidence of Such insurance upon
request of Caltech. Licensee shall provide Caltech with notice at least fifteen
(15) days prior to any cancellation, non-renewal or material change in such
insurance, to the extent Licensee receives advance notice of such matters from
its insurer. If Licensee does not obtain replacement insurance providing
comparable coverage within ninety (90) days following the date of such
cancellation, non-renewal or material change, Caltech shall have the right to
terminate this


- 22 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Agreement effective at the end of such ninety (90) day period without any
additional waiting period; provided that if Licensee uses reasonable efforts but
is unable to obtain the required insurance at commercially reasonable rates,
Caltech shall not have the right to terminate this Agreement, and Caltech
instead shall cooperate with Licensee to either grant a waiver of Licensee’s
obligations under this Article or assist Licensee in identifying a carrier to
provide such insurance or in developing a program for self-insurance or other
alternative measures.
ARTICLE 16
MISCELLANEOUS
16.1 Licensee agrees that it shall not use the name of Caltech, or California
Institute of Technology, in any advertising or publicity material, or make any
form of representation or statement which would constitute an express or implied
endorsement by Caltech of any Licensed Product, and that it shall not authorize
others to do so, without first having obtained written approval from Caltech,
except as may be required by governmental law, rule or regulation.
16.2 Licensee agrees to mark the appropriate U.S. patent number or numbers on
all Licensed Products made or sold in the United States in accordance with all
applicable governmental laws, rules and regulations, and to require its
Sublicensees to do the same.
16.3 This Agreement sets forth the complete agreement of the parties concerning
the subject matter hereof. No claimed oral agreement in respect thereto shall be
considered as any part hereof. No waiver of or change in any of the terms hereof
subsequent to the execution hereof claimed to have been made by any
representative of either party shall have any force or effect unless in writing,
signed by duly authorized representatives of the parties.
16.4 This Agreement shall be binding upon and inure to the benefit of any
successor or assignee of Caltech. This Agreement is not assignable by Licensee
without the prior written consent of Caltech, except that Licensee may assign
this Agreement without the prior written consent of Caltech, to any Affiliate,
or in connection with the sale or transfer of all or substantially all the
assets of Licensee relating to the Licensed Products or services utilizing the
methods within the Licensed Patents. Any permitted assignee shall succeed to all
of the rights and obligations of Licensee under this Agreement.


- 23 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






16.5 This Agreement is subject in all respects to the laws and regulations of
the United States of America, including the Export Administration Act of 1979,
as amended, and any regulations thereunder.
16.6 This Agreement shall be deemed to have been entered into in California and
shall be construed and enforced in accordance with California law.
16.7 Any notice or communication required or permitted to be given or made under
this Agreement shall be addressed as follows:


Caltech:Office of Technology TransferCalifornia Institute of Technology1200 East
California Boulevard (MC 210-85)Pasadena, CA 91125Fax No.: (626)
356-2486Licensee:Fluidigm Corporation7100 Shoreline CourtSouth San Francisco, CA
94080Attn: PresidentFax No: (650) 871-7195Phone: (650) 266-6000

Either party may notify the other in writing of a change of address or fax
number, in which event any subsequent communication relative to this Agreement
shall be sent to the last said notified address or number, provided, however,
that the parties shall deliver all material notices under this Agreement by
registered mail or overnight delivery service. All notices and communications
relating to this Agreement shall be deemed to have been given when received.
16.8 Nothing in this Agreement will impair Licensee’s right to independently
acquire, license, develop for itself, or have others develop for it,
intellectual property and technology performing similar functions as the
Licensed Patents and Technology or to market and distribute products other than
Licensed Products based on such other intellectual property and technology.
16.9 NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, OR INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY.


- 24 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






16.10 The relationship of Licensee and Caltech established by this Agreement is
that of independent contractors, Nothing in this Agreement shall be construed to
create any other relationship between Licensee and Caltech. Neither party shall
have any right, power or authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other.
16.11 Licensee agrees that a Licensed Product which embodies a patented
invention or is produced through the use thereof for sale in the United States
shall be manufactured substantially in the United States to the extent required
by 35 U.S.C. Section 204.
16.12 Neither party shall lose any rights hereunder or be liable to the other
party for damages or losses (except for payment obligations) on account of
failure of performance by the defaulting party if the failure is occasioned by
war, strike, fire, Act of God, earthquake, flood, lockout, embargo, governmental
acts or orders or restrictions, failure of suppliers, or any other reason where
failure to perform is beyond reasonable control and not caused by the negligence
or intentional conduct or misconduct of the nonperforming party, and such party
has exerted all reasonable efforts to avoid or remedy such force majeure;
provided, however, that in no event shall a party be required to settle any
labor dispute or disturbance.
16.13 In the event that any provisions of this Agreement are determined to be
invalid or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement shall remain in full force and effect without said provision. The
parties shall in good faith negotiate a substitute clause for any provision
declared invalid or unenforceable, which shall most nearly approximate the
intent of the parties in entering this Agreement.
16.14 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
16.15 The headings of the several Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.


- 25 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






16.16 Whenever provision is made in this Agreement for either party to secure
the consent or approval of the other, that consent or approval shall not
unreasonably be withheld or delayed, and whenever in this Agreement provisions
are made for one party to object to or disapprove a matter, such objection or
disapproval shall not unreasonably be exercised.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed:


Date: 4/29/04CALIFORNIA INSTITUTE OF TECHNOLOGY(Caltech)By:/s/ Lawrence
GilbertName:Lawrence GilbertTitle:Senior DirectorOffice of Technology
TransferDate: April 28, 2004FLUIDIGM CORPORATION(Licensee)By:/s/ Gajus
WorthingtonName:Gajus WorthingtonTitle:President and CEO



- 26 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents


Date: April 22, 2004Confidential

[***]


- 27 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 28 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 29 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 30 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 31 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 32 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 33 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 34 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 35 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 36 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 37 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 38 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 39 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 40 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 41 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 42 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 43 -





--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.






Exhibit A
Licensed Patents
[***]


- 44 -





